UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the fiscal year ended December 31, 2011 OR ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to GFR PHARMACEUTICALS, INC. (Name of Small Business Issuer in Its Charter) 000-27959 (Commission file number) 77-0517964 (I.R.S. EmployerIdentification No.) NEVADA (State or Other Jurisdiction ofIncorporation or Organization) 99 Yan Xiang Road, Biosep Building, Xi An, Shaan xi Province, P.R. China 710054 (Address of Principal Executive Office) (86) 29- 8339-9676 (Issuer’s Telephone Number, Including Area Code) Securities Registered Pursuant to Section 12(b) of the Exchange Act: NONE Securities Registered Pursuant to Section 12(g) of the Exchange Act: COMMON STOCK, $. (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 406 of the Securities Act. Yes ¨ No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YesoNox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405) is not contained herein, and will not be contained,to the best of registrant's knowledge,in definitive proxy or informationstatements incorporatedby referencein Part III of this Form 10-K or anyamendment to this Form 10-K. o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer ¨Accelerated filer ¨Non-accelerated filer ¨Small reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x The aggregate market value of the common stock held by non-affiliates (26,079,940shares)was approximately $31,556,727, based on the average closing bid and ask price of $1.21 for the Common Stock on June 30,2011. As of March 22, 2012, there were42,079,940 shares of common stock outstanding. Documents incorporated by reference: NONE CAUTIONARY STATEMENT REGARDING FORWARD LOOKING INFORMATION The discussion contained in this 10-K under the Securities Exchange Act of 1934, as amended, (the “Exchange Act”) contains forward-looking statements that involve risks and uncertainties. The issuer’s actual results could differ significantly from those discussed herein. These include statements about our expectations, beliefs, intentions or strategies for the future, which we indicate by words or phrases such as “anticipate,” “expect,” “intend,” “plan,” “will,” “we believe,” “the Company believes,” “management believes” and similar language, including those set forth in the discussion under “Description of Business,” including the “Risk Factors” described in that section, and “Management’s Discussion and Analysis or Plan of Operation” as well as those discussed elsewhere in this Form 10-k. We base our forward-looking statements on information currently available to us, and we assume no obligation to update them. Statements contained in this Form 10-k that are not historical facts are forward-looking statements that are subject to the “safe harbor” created by the Private Securities Litigation Reform Act of 1995. 1 TABLE OF CONTENTS PAGE PART I Item 1. Business 3 Item 1A. Risk Factors 7 Item 1B. Unresolved Staff Comments 11 Item 2. Properties 11 Item 3. Legal Proceedings 11 Item 4. Reserved 11 PART II Item 5. Market For Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 11 Item 6. Selected Consolidated Financial Information 12 Item 7. Management’s Discussion And Analysis Of Financial Condition And Results Of Operations 13 Item7A. Quantitative And Qualitative Disclosures About Market Risk 17 Item 8. Financial Statements And Supplementary Data F-1 Item 9. Changes In And Disagreements With Accountants Or Accounting And Financial Disclosure 18 Item 9A. Controls And Procedures 18 Item 9B. Other Information 18 PART III Item 10. Directors And Executive Officers Of The Registrant 19 Item 11. Executive Compensation 22 Item 12. Security Ownership Of Certain Beneficial Owners And Management And Related Stockholder Matters 23 Item 13. Certain Relationships And Related Transactions, And Director Independence 24 Item 14. Principal Accountant Fees And Services 24 PART IV. Item 15. Exhibits, Financial Statement Schedules 25 2 PART I Item 1. Business History We were incorporated under the laws of the State of Nevada on December 18, 1996 under the name Laredo Investment Corp.(“Laredo”).On January 21, 2000, Laredo entered into an acquisition agreement with GFR Pharma, Ltd. (“Pharma”) (formerly GFR Nutritionals, Ltd.), a British Columbia corporation. The transaction was recorded as a reverse acquisition. In June 1998 Pharma changed its name to GFR Nutritionals Ltd. Business operations began in October 1998 after acquiring manufacturing equipment and arranging to manufacture nutritional supplements under a private label contract. On June 21, 2000, we entered into an acquisition agreement with Nutritionals (USA) Direct.Com, a Washington corporation, (“NDC”), to acquire 100% of the outstanding common stock of NDC in exchange for $1,000. The transaction has been recorded as a purchase. NDC’s operations were wound down in October 2002 and we became dormant. On November 1, 2000, we entered into an acquisition agreement with GFR Health, Inc. (Formerly R & L Health, Inc.), a British Columbia corporation, to acquire 100% of the outstanding common stock of GFR Health, Inc. in exchange for $0.01. The transaction was recorded as a purchase. On April 5, 2004, GFR Nutritionals Ltd. and R&L Health Inc changed their names to GFR Pharma Ltd. and GFR Health Inc., respectively.On August 9, 2004, Laredo Investment Corp. changed its name to GFR Pharmaceuticals, Inc. (“GFR”). On June 26, 2006, we and our predecessor executed a Plan of Exchange with Shaan xi New Century Technology Investment Development Company, Ltd. (“New Century”), a corporation organized and existing under the laws of the Peoples’ Republic of China, with Richard Pierce, the former president and our formermajority shareholder and Mr. Guo Li An, the majority shareholder of New Century. On October 15, 2006, we executed an acquisition agreement (the “Hua Long Agreement”) with Xi'an Hua Long Yu Tian Ke Ji Shi Ye Co., Ltd., a corporation organized and existing under the laws of the Peoples’ Republic of China (“Hua Long”), DongJian Zhong and Guo Li Zheng, the shareholders of Hua Long (collectively "Hua Long Shareholders"). Pursuant to the Hua Long Agreement, we paid Hua Long Shareholders approximately $187,500 in cash to acquire 100% interest in the shares of registered capital of Hua Long. Hua Long acts as the holding company of New Century. The acquisition of Hua Long allowed us to complete the legal processing regarding the share exchange with New Century in China. Upon completion of the acquisition, we owned 100% interest of Hua Long and 95% interest of New Century through Hua Long. Consolidated financial statements are filed in this annual report for the year ended December 31, 2011. On December 11, 2006, pursuant to the Plan of Exchange Agreement, Mr. Pierce delivered 200,000 shares of our common stock to New Century and/or its nominee in exchange for total payments of $325,000 in cash and we issued to the New Century shareholders an amount equal to 40,000,000 new investment shares of our common stock pursuant to Regulation S under the Securities Act of 1933, as amended, representing approximately 95% of our then outstanding shares of common stock, in exchange for a 95% interest in the shares of registered capital of New Century. Upon completion of the exchange, New Century became our 95% owned indirect subsidiary. Recent Developments On January 1, 2008, New Century entered into a stock purchase agreement with the holders of all 60,000,000 shares of the capital stock of Xi’an Jiaoda Bao Sai Bio-technology Co., Ltd (“Bao Sai”) to acquire 58,060,000 shares oftheir capital stocks of Bao Sai, or 96.77% of its capital stock.The purchase price for Bao Sai equaled 96.77%of Bao Sai’s stockholders’ equity based on Bao Sai’s audited financial statements for the fiscal year ended December 31, 2009. On May 14, 2008, the Company completed the acquisition of Bao Sai for total consideration of $4,500,211 (approximately RMB33,000,000) for 96.77% of its equity interest in Bao Sai, based on the aggregate net book value of total assets and liabilities of Bao Sai as of December 31, 2007. Upon the completion of the transaction, Bao Sai became a subsidiary of the Company.Prior to the closing of the transaction, the Company and Bao Sai were under common control and the principal owners of Bao Sai were affiliated with the Company. Payment of the purchase price was made in two cash installments commencing in 2008, first to Xi’an Bio-sep Biological Filling Engineering Technology Company, Ltd., the owner of 28 million shares, or 46.67% of Bao Sai, and the balance in 2009 to the other three selling stockholders, in amounts equal to their respective percentage of share ownership pro rata of Bao Sai. 3 Bao Sai is engaged in research, development, manufacturing and the sale of biological separation medium products, which are technological know-how and devices engineered to separate and purify biological products and medicines.Separation medium products are used in the production of antibiotics, genetic recombinant medicine, bacterin production, the gene chip, diagnostic reagents and other biochemical products.Bao Sai’s principal office and manufacturing facility is located at 99 Yan Xiang Road, Biosep Building, Xi An, Shaan Xi Province, P. R. China. Mr. Wang Li-An, one of the Company’s directors, is also a director and is the Vice General Manager of Bao Sai.Mr. Guo Li Zheng, who is the brother of Guo Li An (our principal shareholder) owns3.23% of the Bao Sai common stock and no shares of the Company. Additionally, Mr. Zhao Yan Ding and Ms. Zhong Ya Li, the Company’s Chief Executive Officer and Chief Financial Officer, respectively, were officers of Bao Sai through the date of the acquisition agreement. Overview of Business The Company is a holding company with two business segments.The Company is involved in a Cancer Diagnosis and Treatment Center, which is a joint operation of PET Scanner and Rotary Gamma Ray Stereotactic Neurosurgery System imaging center in the PRC. The Company also operates a biological extraction business that extracts raw materials for medicine ingredients and distributes the extracted ingredients for medicine manufacturing uses. The Company owns 100% of Hua Long’s outstanding common stock. Hua Long is approved in China to, among other things, engage in industrial chromatography to separate and purify chemical components for further use in agricultural and biotechnology products and in medicines, as well as for the research, development, manufacture and sale of biological separation medium products. However, Hua Long currently has no operating business and serves as a holding company for the operating subsidiary, New Century. Hua Long owns 95% of the outstanding stock of New Century. Cancer Diagnosis and Treatment Center New Century owns radiology and oncology equipment and provides it to Tangdu Hospital, which is affiliated with the Fourth Military Medical University. New Century currently owns three different devices used for radiological imaging for the brain and body and cancer treatment. The Company’s medical equipment is used in Tangdu Hospital’s Gamma Knife Therapeutic Center (the “Center”).Tangdu Hospital is located in Xi’an, a city of over 9-million people and the capital of Shaan Xi province. New Century entered into its relationship with Tangdu Hospital on February 2, 2006, when it accepted the rights and responsibilities previously held by Masep Medical Science & Technology Development (Shenzhen) Co., Ltd. (“Masep”) which Masep undertook pursuant to the “Cooperation Establishment of ‘Tangdu Gamma Knife Therapeutic Center’ Agreement” by and between Masep and Tandgu Hospital, dated May 18, 2001, as amended (the “Tangdu Agreement”). Pursuant to the terms of the Tangdu Agreement, New Century presently receives seventy percent (70%) of the profits generated by the Center. New Century’s profit sharing percentage decreases over the term of the Tangdu Agreement, which is sixteen years from the date that the Center opened in January 2002. The respective profit sharing ratios and time periods are as follows: 1. From January 2002 through December 2003, 90% to Masep; 2. From January 2004 through December 2008, 80% to Masep (or to New Century, giving effect to the assignment as of February 2006); 3. From January 2009 through December 2011, 70% to New Century; 4 4. From January 2012 through December 2014, 60% to New Century; 5. From January 2015 through December 2017, 50% to New Century. Pursuant to the Tangdu Agreement, New Century has the power to appoint the Director of the Center. Upon the termination of the Tangdu Agreement, the Tangdu Hospital has an option to purchase the equipment for fifty percent of its residual value. As of December 31, 2011, New Century owned three different devices used in the medical centers, and the profit sharing percentage to New Century was70 %. The cases processed in the Center), averaged278 cases per month in 2011, and 292cases per month in 2010.For the year ended December 31, 2011, the Center accounted for $3,721,276, or 80%, of the Company’s revenues. In order to take advantage of improved technology in this market and the need for additional capacity at the Center, the Companypurchased a set of PET-CT cancer examination equipment, which is amongst the most advanced cancer examination equipment in the world.New Century entered into a supplementary agreement to the Tangdu Agreement with Tangdu Hospital on June 21, 2011 to cooperate in exploiting the business opportunity of the PET-CT equipment (“Supplementary Agreement”). Pursuant to the Agreement, the Company agreed to provide a new set of medical equipment and the Center agreed to jointly operate this equipment at the existing medical center. The purchase price of this medical equipment is approximately $4,332,000 (equal to RMB28 million). The Company agreed to acquire the medical equipment in lieu of accounts receivable due from the Center and the Centeragreed to make the order and payment of the medical equipment in accordance with their need and specification. In return, both parties mutually agreed to share net revenues generated from services rendered, on a monthly basis, when earned, at their net realizable amounts from patients for services rendered at contractually established billing rates, after deducting the total operating cost of the center, in a term of 6 years, commencing from January 2012. The profit sharing ratio during the PET-CT cooperation period will be 7:3, with New Century receiving 70% of the profits. At the end of the six year period, Tangdu Hospital will be entitled to 100% of the profits. The PET-CT equipment was installed in December 2011 and commenced limited operation in January 2012 as some supplemental equipment is still being tested.At the expiry of 6 years, the Hospital has an option to purchase the medical equipment used in the center at 50% of their residual values. We believe that our medical center business has a good potential to grow due our competitive facilities, services, and reputation of Tangdu Hospital in Northwest China including Shaan Xi province and four other adjacent provinces and the growth in demand for our services and the installation of equipment with improved technology.To grasp this market opportunity, New Century intends to expand the operation by investing in an additional tumor therapy center or hospital and a modernized tumor institute. However, such expansion will require additional capital. 5 Biological Separation Medium Product and Pharmaceutical Business Bao Sai is involved in the separation and purification of biological products and natural medicines and also manufactures the agarose products of separation media.Bao Sai engages in research, development, manufacture and distribution of biological separation medium products which are used to separate and purify biosynthetic products, particularly pharmaceuticals, from natural sources such as animal or plant tissue or fermentation broth, including the recycling of salvageable components and the proper treatment and disposal of waste. Biological separation medium products are integral to the production of pharmaceuticals such as antibiotics, hormones (e.g. insulin and human growth hormone), antibodies, and vaccines; antibodies and enzymes used in diagnostics; industrial enzymes; and natural fragrance and flavor compounds. Biological separation medium refers to the separation and purification of biological products and natural medicines, which is a core technology of the biotechnology industry. Such technology has been widely used for producing antibiotic products, Genetic Recombinant Medicine, the Gene Chip, bacteria production, diagnostic reagents and biochemical products. In addition to the biotechnology industry, such separation technology also has wide applications, including the environmental protection, chemical and pharmaceutical industries and has applications for Chinese medicine. Until 2009, Bao Sai’s operations had consisted of bio-extraction and development of new products. In 2010, based on the separation media, our new products developed from traditional biochemical products were media derivatives. In 2011, Bao Sai successfully developed the followingbio-separationmedia civil products: Anti-virus Mask, Functional Medium Cigarette Holder and Water Purifier (including Multimedia Water Purifier and ReverseOsmosis Water Purifier). The Company is in the process of applying for patents for these new products in China and complying with relevant approval procedures. After the approval procedures are finished, the Company will find manufacturers and distributors. The water filtration products combine the media products to create a product that to purify water for human consumption. A limited number of water filtration products are being tested.The Company expects to produce the separation medium and use a manufacturer to make and assemble the machine.The environmental certificate for the products has been accepted,.The products have been sent to the national testing center for the test of functionality and safety. We will market the products after passing the test and getting the Sanitation License.We intend to begin marketing the product in 2012 but do not anticipate substantial revenue until 2013. With respect to the Functional Medium Cigarette Holder, we are going to apply for two patents.We have submitted the required information for the patents prosecution, which is in the process of review by the approval authority. The product has been test marketed on a limited basis. We are using the test sale to analyze the potential market.After reviewing the data we may improve our product to create better returns for the Company once it is commercialized. . Pursuant to this effort, Bao Sai entered into a Research and Development Cooperation Contract with Xian Jiao Tong University R&D Center for Natural Chinese Medicine and Engineering (“the University”) in 2005.According to the Cooperation Contract, Bao Sai provides funds in the research on the use of biological separation technology in the development of Xin Kang Ping medicine to treat heart diseases. The Universityperforms all the laboratory work related to the general research project and toxic tests as the prerequisites of the clinical trial process for theapplication of a new medicine. The University presents the research result to Bao Sai, and Bao Sai has all the right to the project report and possible patent right as a result of the project. This contract expired on August 25, 2008 and was not renewed. However, we have been able to continue the pharmacodynamics test and toxicology test as the prerequisite to the commencement of clinical trials for the development of Xin Kang Ping medicine. At present, these two tests are close to successful completion. As the rules of State Food and Drug Administration of China (“SFDA”), now, Xin Kang Ping was changed its name to Fu Fang Dan Chuan Jiao Nang and we are in the process of applying for the clinical trial process with the SFDA. Upon the approval by SFDA, we will start clinical trials for Fu Fang Dan Chuan Jiao Nang. Less time is generally required in China than in the United States to complete the clinical trials for a new medicine, and the cost of clinical trials in China is also generally lower than those held in the US. We therefore expect that we can complete the clinical trials sooner than would be the casein the United States and at lower cost. Should the tests be successful and we obtain the approval of SFDA for the new medicine, we expect this new pharmaceutical product will be marketed in the PRC. The operations of Bao Sai are in the development stage and most of its efforts are focused on the research and development of new pharmaceutical and agricultural medium products, and planning to market these products.In 2011, Bao Sai spent approximately $30,422 in research and development of new biological separation medium products and new medicine. Most of the money was used for the development of bio-separation media derivatives. 6 Environmental Law Compliance Our operations currently comply with all material environmental law and regulations in China. Moreover, since China does not have additional environmental regulations addressing climate change that are applicableto our operations, we have no plan to make material capital expenditures for environmental control facilities or make material changes in our business practices to climate change Employees We are divided into six departments, including administration, marketing, facility management, network, R&D center and finance. As of December 31, 2011, we had 64 full-time employees, with 27 in New Century and 37 in Bao Sai.All our employees are employed on a full-time basis. No one is involved in any labor disputes. We believe that our relations with our employees are good. Item 1A.Risk Factors. You should consider each of the following risk factors and any other information set forth in this Form 10-K and our other reports that we have filed with the Securities and Exchange Commission ("SEC"), including the Company's financial statements and related notes, in evaluating the Company's business and prospects. The risks and uncertainties described below are not the only ones that impact on the Company's operations and business. Additional risks and uncertainties not presently known to the Company, or that theCompany currently considers immaterial, may also impair its business or operations. If any of the following risks actually occur, our business and financial condition, results or prospects could be harmed. Risks Related to Our Business Because there is no assurance that we will maintain the acceptance of our existing products and achieve success in our introduction of new business, any significant failure of our sales will adversely affect our business operations,. Our ability to increase sales depends on numerous factors, including market acceptance of existing products, the successful introduction of new products, growth of consumer discretionary spending, and the ability to recruit new independent sales consultants. Business in all of our segments is driven by consumer preferences. Accordingly, there can be no assurances that our current or future products will maintain or achieve market acceptance. We can provide investors with no assurance that revenues will increase to a level which will reflect profitability. If we are unsuccessful in generating significant revenues, our business will most likely fail and our investors could lose their investment Dependence on key corporate management personnel. Our success depends in large part on the contributions of our key corporate management. We do not maintain any key person life insurance policies. The loss of our key corporate management personnel could have a material adverse effect on us. 7 Our Company and all of its assets are located in a jurisdiction that may not enforce the judgment of a US court. Although we are incorporated in Nevada, the Company’s principal place of business and all of its assets are located in the People’s Republic of China.In the past, some U.S. plaintiffs and/or judgment creditors have found it difficult or impossible to enforce U.S. court orders and/or judgments in the People’s Republic of China.We can make no assurance that any shareholder or Company creditor who obtains a judgment or order against the Company, in Nevada or any other US jurisdiction will be able to successfully enforce that judgment or order against the Company. One customer accounts for a majority of our revenues and failure to maintain the business relationship with this customer will adversely affect our business operations. Tangdu Hospitalaccounts for over 80 % of our revenues and all our gross profit in fiscal year 2011. We may lose Tangdu Hospitalas a significant customer if the existing contract expires without being extended, renewed, renegotiated or replaced or is terminated by Tangdu Hospital prior to expiration, to the extent such early termination is permitted by the contract. If we lose Tangdu Hospital as a customer or the business suffers adverse development,our financial condition will be materially and adversely affected. Bao Sai’s efforts to develop and commercialize medical products may fail. Bao Sai is attempting to develop new pharmaceutical and agricultural medium products, and to then market any products that are successfully developed.There can be no assurance that the clinical trials will be successful, that the necessary government approvals will be obtained or that the products, if any, can be successfully marketed or that Bao Sai will have sufficient resources to complete the development and commercialization of any products. We may be exposed to potential risks relating to our internal controls over financial reporting. As directed by Section 404 of the Sarbanes-Oxley Act of 2002 or SOX 404, the SEC adopted rules requiring public companies to include a report of management on the company’s internal controls over financial reporting in their annual reports, including Form 10-K. We have established disclosure controls and procedures effective for the purposes set forth in the definition thereof in Exchange Act Rule13a-15(e) as of December31, 2011. Projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree or compliance with the policies or procedures may deteriorate. We may be unable to secure the government licenses that are necessary for us to engage in the sale of pharmaceuticals and other products. The manufacture and marketing of pharmaceuticals and other related products is highly regulated in China.Prior to marketing any pharmaceutical products, we are required to satisfy several government protocols, and receive several licenses from the national and local governments.Obtaining these licenses can be expensive and it is usually time consuming.If we are unable to obtain the necessary licenses when we need to have them, our business plan will be delayed.If the delays prevent us from generating positive cash flow or introducing a significant number of products, our business may fail. We may have difficulty defending our intellectual property rights from infringement which may undermine our competitive position. We have been designing and developing new technology. We rely on a combination of patent applications, trade secret laws, and restrictions on disclosure to protect our intellectual property rights. There can be no assurance that our patent applications will be approved or that the patents will be strong enough to provide meaningful protection for our operations. The SFDA’s approval of products is uncertain. Before obtaining the approvals of SFDA for the sale of certain products (including medicines we are developing with XiAn Jiao Tong University R&D Center for Natural Chinese Medicine and Engineering), our product cannot get into the clinical trials. We cannot be assured that our new products can receive the approval from SFDA. Currency conversion and exchange rate volatility could adversely affect our financial condition and the value of our common stock. The PRC government imposes control over the conversion of Renminbi, or RMB, into foreign currencies. Under the current unified floating exchange rate system, the People’s Bank of China publishes an exchange rate, which we refer to as the PBOC exchange rate, based on the previous day’s dealings in the inter-bank foreign exchange market. Financial institutions authorized to deal in foreign currency may enter into foreign exchange transactions at exchange rates within an authorized range above or below the PBOC exchange rate according to market conditions. 8 Pursuant to the Foreign Exchange Control Regulations of the PRC issued by the State Council which came into effect on April1, 1996, and the Regulations on the Administration of Foreign Exchange Settlement, Sale and Payment of the PRC which came into effect on July1, 1996, regarding foreign exchange control, conversion of RMB into foreign exchange by Foreign Investment Enterprises, or FIEs, for use on current account items, including the distribution of dividends and profits to foreign investors, is permissible. FIEs are permitted to convert their after-tax dividends and profits to foreign exchange and remit such foreign exchange to their foreign exchange bank accounts in China. Conversion of RMB into foreign currencies for capital account items, including direct investment, loans, and security investment, is still under certain restrictions. On January14, 1997, the State Council amended the Foreign Exchange Control Regulations and added, among other things, an important provision, which provides that the PRC government shall not impose restrictions on recurring international payments and transfers under current account items. Enterprises in China, including FIEs, which require foreign exchange for transactions relating to current account items, if within a certain limited amount may, without approval of the State Administration of Foreign Exchange, or SAFE, effect payment from their foreign exchange account or convert and pay at the designated foreign exchange banks by providing valid receipts and proofs. Convertibility of foreign exchange in respect of capital account items, such as direct investment and capital contribution, is still subject to certain restrictions, and prior approval from the SAFE or its relevant branches must be sought. Between 1994 and 2004, the exchange rate for RMB against the U.S. dollar remained relatively stable, most of the time in the region of approximately RMB8.28 to US$1.00. However, in 2005, the Chinese government announced that it would begin pegging the exchange rate of the RMB against a number of currencies, rather than just the U.S. dollar. As our operations are primarily in China, any significant revaluation of the RMB may materially and adversely affect our cash flows, revenues, financial condition and the value of our common stock. For example, to the extent that we need to convert U.S. dollars into RMB for our operations, appreciation of this currency against the U.S. dollar could have a material adverse effect on our business, financial condition, results of operations and the value of our common stock. Conversely, if we decide to convert our Renminbi into U.S. dollars for the purpose of declaring dividends on our common stock or for other business purposes and the U.S. dollar appreciates against the RMB, the U.S. dollar equivalent of our earnings from our subsidiaries in China would be reduced. Our assets are located in China, any dividends or proceeds from liquidation are subject to the approval of the relevant Chinese government agencies. Our assets are located inside China. Under the laws governing FIEs in China, dividend distribution and liquidation are allowed but subject to special procedures under the relevant laws and rules. Any dividend payment will be subject to the decision of the board of directors and subject to foreign exchange rules governing such repatriation. Any liquidation is subject to both the relevant government agency’s approval and supervision as well the foreign exchange control. This may generate additional risk for our investors in case of dividend payment or liquidation. We may be affected by global climate change or by legal, regulatory, or market responses to such change. The growing political and scientific sentiment is that increased concentrations of carbon dioxide and other greenhouse gases in the atmosphere are influencing global weather patterns. Changing weather patterns, along with the increased frequency or duration of extreme weather conditions, could impact the availability or increase the cost of key raw materials that we use to produce our products. Additionally, the sale of our products can be impacted by weather conditions. Concern over climate change, including global warming, has led to legislative and regulatory initiatives directed at limiting greenhouse gas (GHG) emissions. For example, proposals that would impose mandatory requirements on GHG emissions continue to be considered by policy makers in the territories that we operate. Laws enacted that directly or indirectly affect our production, distribution, packaging, cost of raw materials, fuel, ingredients, and water could all impact our business and financial results. 9 Risks Related to Our Common Stock Our Common Stock has been relatively thinly traded and we cannot predict the extent to which an active trading market will develop. Our Common Stock is currently traded on the Over the Counter Bulletin Board. Our Common Stock is thinly traded compared to larger more widely known companies. Thinly traded Common Stock can be more volatile than Common Stock trading in an active public market. We cannot predict the extent to which an active public market for our Common Stock will develop or be sustained. We may need to raise additional capital which may not be available on acceptable terms or at all. In the future, we may be required to raise funds. There can be no assurance that financing will be available in amounts or on terms acceptable to us. The inability to obtain capital may reduce our ability to continue to conduct business operations. If we are unable to obtain additional financing, we will likely be required to curtail our development plans. Any equity financing may involve substantial dilution to our then existing stockholders. We do not intend to pay dividends on any investment in the shares of our stock. We have never paid any cash dividends in the past five years and currently do not intend to pay any dividends for the foreseeable future. We intend to maintain the normal operation of the company. Any gain on an investment in us will need to come through an increase in the working capital and expansion and operation of the company in future. Capital outflow policies in China may hamper our ability to pay dividends to shareholders in the United States. The People’s Republic of China has adopted currency and capital transfer regulations. These regulations require that we comply with complex regulations for the movement of capital. Although Chinese governmental policies were introduced in 1996 to allow the convertibility of RMB into foreign currency for current account items, conversion of RMB into foreign exchange for capital items, such as foreign direct investment, loans or securities, requires the approval of the State Administration of Foreign Exchange. We may be unable to obtain all of the required conversion approvals for our operations, and Chinese regulatory authorities may impose greater restrictions on the convertibility of the RMB in the future. Because most of our future revenues will be in RMB, any inability to obtain the requisite approvals or any future restrictions on currency exchanges will limit our ability to fund our business activities outside China or to pay dividends to our shareholders. Because our securities are subject to penny stock rules, you may have difficulty reselling your shares. Our shares as penny stocks are covered by Section 15(g) of the Securities Exchange Act of 1934 which imposes additional sales practice requirements on broker/dealers who sell our securities including the delivery of a standardized disclosure document; disclosure and confirmation of quotation prices; disclosure of compensation the broker/dealer receives; and, furnishing monthly account statements. These rules apply to companies whose shares are not traded on a national stock exchange or on the NASDAQ system, trade at less than $5.00 per share, or who do not meet certain other financial requirements specified by the SEC. These rules require brokers who sell “penny stocks” to persons other than established customers and “accredited investors” to complete certain documentation, make suitability inquiries of investors, and provide investors with certain information concerning the risks of trading in such penny stocks. These rules may discourage or restrict the ability of brokers to sell our shares of Common Stock and may affect the secondary market for our shares of Common Stock. These rules could also hamper our ability to raise funds in the primary market for our shares of Common Stock. 10 Item 1B. Unresolved Staff Comments Not Applicable. Item 2. Properties Our main office is located at 99 Yan Xiang Road, Biosep Building, Xi An, Shaan Xi Province, P.R. China 710054,which we were under land use right for purposes of using the property as office space. There is no private ownership of land in China.Land use rights are obtained from the government for periods ranging from 50 to 70 years, and are typically renewable. Land use rights can be transferred upon approval by the land administrative authorities of China (State Land Administration Bureau) upon payment of the required transfer fee. No other businesses operate from this office. We also rent an operating office for New Century at Xi An Shi Gao Xin Qu Keji 2 Lu 68 Hao,Xi An Ruanjian Yuan C Zuo 2401 Shi, at an annual rent of $2,231.These two spaces are adequate for our present and planned future operations. Item 3. Legal Proceedings None Item 4. Reserved PART II Item 5. Market for Common Equity and Related and Stockholder Market for Common Stock Our Common Stock is quoted on the OTC Electronic Bulletin Board, a service maintained by The NASDAQ Stock Market, Inc., under the symbol “GFRP.OB”. In February of 2011, due to the transformation of its market makers to use the platform provided by OTC Markets Group to get our securities. The Company intends to closely monitor its status on the bulletin board as it evaluatesits alternatives such as determining whether to remain listed for quotation on the OTCQB or explore a listing on a national securities exchange. The following table sets forth, for the periods indicated, the high and low closing prices of our common stock as reported by OTCQB and OTC Bulletin Board. Trading in our Common Stock in the over-the-counter market has been limited and sporadic and the quotations set forth below are not necessarily indicative of actual market conditions. Further, these quotations reflect inter-dealer prices, without retail mark-up, markdown, or commission, and do not necessarily reflect actual transactions. Set forth below is the range high and low bid information for our Common Stock for each quarter of the years ended December 31, 2011 and 2010. High Low Quarter Ended March 31, 2011 $ $ Quarter Ended June 30, 2011 $ $ Quarter Ended September 30, 2011 $ $ Quarter Ended December 31, 2011 $ $ Quarter Ended March 31, 2010 $ $ Quarter Ended June 30, 2010 $ $ Quarter Ended September 30, 2010 $ $ Quarter Ended December 31, 2010 $ $ As of March 22, 2012, the closing price of our Common Stock was $0.57 per share. As of March 22, 2012 there were 3,078 stockholders of record of our Common Stock. Our registrar and transfer agent is Securities Transfer Corporation located at 2591 Dallas Parkway Suite 102, Frisco Texas 75034. Their telephone number is (469) 633-0101. 11 Limited Market for Common Stock There is currently a limited trading market for our shares of Common Stock, and there can be no assurance that a more substantial market will ever develop or be maintained. Any market price for our shares of Common Stock is likely to be very volatile, and numerous factors beyond our control may have a significant adverse effect. In addition, the stock markets generally have experienced, and continue to experience, extreme price and volume fluctuations which have affected the market price of many small capital companies and which have often been unrelated to the operating performance of these companies. These broad market fluctuations, as well as general economic and political conditions, may also adversely affect the market price of our Common Stock. Further, there is no correlation between the present limited market price of our Common Stock and our revenues, book value, assets or other established criteria of value. The present limited quotations of our Common Stock should not be considered indicative of the actual value of our Common Stock. Dividends We have not paid any cash dividends to date and does not anticipate or contemplate paying cash dividends in the foreseeable future. We currently intend to retain any future earnings to fund the development and growth of its business. Recent Sales of Unregistered Securities None. Securities Authorized for Issuance under Equity Compensation Plans. The Board of Directors has authorized and GFRP has established the 2002 Incentive and Non-qualified Stock Option Plan (the “Plan”) under which GFRP may grant to employees, officers, directors, attorneys, consultants or other advisers of the Company or affiliated companies up to 10,000,000 shares of GFRP’s common stock with such exercise price and vesting periods as the Board of Directors deems to be in the best interest of the Company. As of December 31, 2011, no options or shares have been granted under the Plan.A copy of the Plan is filed as an exhibit to our Form S-8 filed with the Commission in June 19, 2002. Item 6. Selected Financial Information Not Applicable 12 Item 7. Management’s Discussion and Analysis of Financial Conditions and Results ofOperations This Management’s Discussion and Analysis of Financial Condition and Results of Operations (“MD&A”) should be read in conjunction with our annual consolidated financial statements and notes thereto which appear elsewhere in this Annual Report on Form 10-K. FORWARD LOOKING STATEMENTS Certain statements in this report, including statements of our expectations, intentions, plans and beliefs, including those contained in or implied by "Management's Discussion and Analysis" and the Notes to Consolidated Financial Statements, are "forward-looking statements", within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), that are subject to certain events, risks and uncertainties outside our control. The words “believe”, “expect”, “anticipate”, “optimistic”, “intend”, “will”, and similar expressions identify forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date on which they are made. We undertake no obligation to update or revise any forward-looking statements. These forward-looking statements include statements of management's plans and objectives for our future operations and statements of future economic performance, information regarding our expansion and possible results from expansion, our expected growth, our capital budget and future capital requirements, the availability of funds and our ability to meet future capital needs, the realization of our deferred tax assets, and the assumptions described in this report underlying such forward-looking statements. Actual results and developments could differ materially from those expressed in or implied by such statements due to a number of factors, including, without limitation, those described in the context of such forward-looking statements, our expansion and acquisition strategy, our ability to achieve operating efficiencies, our dependence on network infrastructure, capacity, telecommunications carriers and other suppliers, industry pricing and technology trends, evolving industry standards, domestic and international regulatory matters, general economic and business conditions, the strength and financial resources of our competitors, our ability to find and retain skilled personnel, the political and economic climate in which we conduct operations and the risk factors described from time to time in our other documents and reports filed with the Securities and Exchange Commission (the "Commission"). Additional factors that could cause actual results to differ materially from the forward-looking statements include, but are not limited to: 1) our ability to successfully develop and deliver our services on a timely basis and in the prescribed condition; 2) our ability to compete effectively with other companies in the same industry; 3) our ability to raise sufficient capital in order to effectuate our business plan; and 4) our ability to retain our key executives. Overview GFR Pharmaceuticals, Inc. was incorporated under the laws of the State of Nevada on December 18, 1996 under the name Laredo Investment Corp.(“Laredo”). Its subsidiary companies currently are involved in bio-extraction, researching and inventing, manufacturing and sales of biological separation medium products, radiology and oncology equipment and cancer treatment equipment.The Company’s principal place of business and all of its assets are located in the People’s Republic of China. On October 15, 2006, we executed an acquisition agreement with Xi'an Hua Long Yu Tian Ke Ji Shi Ye Co., Ltd. and owned 100% interest of Hua Long. On December 11, 2006, pursuant to the Plan of Exchange Agreement, New Century became our 95% owned indirect subsidiary. On January 1, 2008, New Century entered into a stock purchase agreement of the capital stock of Xi’an Jiaoda Bao Sai Bio-technology Co., Ltd (“Bao Sai”) to acquire 96.77% of its capital stock. After consolidation, GFR Pharmaceuticals, Inc. is a holding company with two business segments. The Company is involved in bio-extraction, researching and inventing, manufacturing and sales of biological separation medium products operated by Xi’an Jiaoda Bao Sai Bio-technology Co., Ltd (“Bao Sai”). The Company also operates a Cancer Diagnosis and Treatment Center with professional team of doctors operated by Shaan Xi New Century Scientific Investment Development Ltd. (“New Century”) in the PRC. New Century New Century is a medical equipment investment management company, which mainly engages in investment and management of cancer treatment equipment and provides comprehensive services for customers with advanced radiology and oncology equipment. New Century currently owns three different devices used for radiological imaging for the brain and body and cancer treatment. The Company’s medical equipment is used in Tangdu Hospital’s Gamma Knife Therapeutic Center (the “Center”). The cases processed in the Center averaged 278 cases per month in 2011, 292 cases per month in2010.For the year ended December 31, 2011, the Center accounted for $3,721,276, or 80% of the Company’s revenues.See “Business – Overview of Business”. 13 New Century entered into its relationship with Tangdu Hospital on February 2, 2006, when it accepted the rights and responsibilities previously held by Masep Medical Science & Technology Development (Shenzhen) Co., Ltd. (“Masep”) which Masep undertook pursuant to the “Cooperation Establishment of ‘Tangdu Gamma Knife Therapeutic Center’ Agreement” by and between Masep and Tandgu Hospital, dated May 18, 2001, as amended (the “Tangdu Agreement”). Pursuant to the terms of the Tangdu Agreement, New Century received sixty percent (60%) of the profits generated by the Center during 2011. New Century’s profit sharing percentage decreases over the term of the Tangdu Agreement, which is sixteen years from the date that the Center opened in January 2002. The respective profit sharing ratios through the expiration of the agreement in 2017 are as follows: 1. From January 2012 through December 2014, 60% to New Century; 2. From January 2015 through December 2017, 50% to New Century. Pursuant to the Tangdu Agreement, New Century has the power to appoint the Director of the Center. The Center runs at full capacity and the existing equipment capacity cannot meet the requirements of patients. In order to benefit from the improved technology of medical equipment and to keep our competitive advantage in this medical market, New Century purchased a set of PET-CT cancer examination equipment, which is amongst the most advanced cancer examination equipment in the world.On June 21, 2011, New Century entered into the Supplemental Agreement to cooperate in exploiting the business opportunity of the PET-CT equipment (“Supplementary Agreement”). Pursuant to the Agreement, the Company agreed to provide a new set of medical equipment and the Hospital agreed to jointly operate this equipment at the existing medical center. The purchase price of this medical equipment is approximately $4,332,000 (equal to RMB28 million). The Company agreed to acquire the medical equipment in lieu of accounts receivable due from the Hospital and the Hospital agreed to make the order and payment of the medical equipment in accordance with their need and specification. In return, New Century and Tangdu Hospital agreed that the cooperation period of PET-CT is six years, commencing January 2012. The profit sharing ratio during the PET-CT cooperation period will be 7:3, with New Century receiving 70% of the profits. , The PET-CT equipment was installed in December 2011 and commenced limited operation in January 2012 as some supplemental equipment is still being tested. Upon the expiration of the Tangdu Agreement and Supplementary Agreement, the Tangdu Hospital has an option to purchase the equipments subject to the Tangdu Agreement and Supplementary Agreement for fifty percent of its residual value. With our competitive facilities, services, and the reputation of Tangdu Hospital in Northwest China including Shaan Xi province and four other adjacent provinces, our medical center business has good growth potential.New Century intends to expand the operation by investing in an additional tumor therapy center or hospitals and a modernized tumor institute. However, the Company needs additional capital to finance its expansion plans for PET-CT.The Company does not have a commitment for such additional capital and there is no assurance such capital can be obtained on terms acceptable to the Company. Bao Sai Bao Sai is authorized by the Chinese government to research, invent, manufacture and sell biological separation medium products. We have the technology and facilities for the separation and purification of biological products and natural medicines and manufactures the agarose products of separation media. Biological separation medium refers to the separation and purification of biological products and natural medicines, which is a core technology of biotechnology Industry. Such technology has been widely used in the producing of antibiotic products, Genetic Recombinant Medicine, the Gene Chip, bacteria production, diagnoses reagent and biochemical products. In addition to the biotechnology industry, such separation technology also has wide applications, including the environmental protection, chemical and pharmaceutical industries and has applications for Chinese medicine The operations of Bao Sai are in the development stage and most of its efforts are focused on the research and development of new pharmaceutical and biological medium products, and we intend to market these products when development is complete and any required certifications are received.In 2011, the Company has successfully developedseveral new product using the separation technology, a Functional Medium Cigarette Holderand two Water Purifiers (including Multimedia Water Purifier and ReverseOsmosis Water Purifier)See “Business – Overview of Business.”.In 2011, Bao Sai spent approximately $30,422 in research and development of new biological separation medium products and new medicine. Most of the money was used to the development of bio-separation media civil products.We also expect progress on our other research projects to create more civil products. 14 Results of Operations Year Ended December 31, 2011 Compared to Year Ended December 31, 2010 Net revenue increased from $4,361,556for the year ended December 31, 2010 to $4,674,289 for the year ended December 31, 2011, with an increase of 7.17%. This increase was attributed primarily to the increased revenues, with $84,117 from the product sales of Bao Sai and $240,121from technology service operated by Bao Sai. Our operating expenses increased from$720,556 in 2010 to $722,100 in 2011.The increase is mainly attributable to depreciation and amortization, which increased $16,753 and recovery from uncollectible receivables, which decreased $106,042. As well, general and administrative expenses also decreased from $801,819 in 2010 to $680,568 in 2011, a decline of 121,251 or 15_%. The decrease of general and administrative expenses is mainly attributable to the decrease in allowance for doubtful debts on other receivables as there was no provision for 2011 but there was approximately $256,000 incurred in 2010,wich is partly offset by the increase in salary expense of $24,000 and property tax of $96,000 related to the building owned by Bao Sai. Net income attributable to the Company decreased from net income of $2,445,710 for the year ended December 31, 2010 to net income of $1,970,850 for the year ended December 31, 2011. The decrease is mainly attributable to the increase of cost of revenue. The total cost of revenue increased from $674,182 in 2010 to $1,221,931 in 2011, an increase of $547,749 or81%, mainly attributable to a repair and maintenance expense incurred for medical equipment of $417,603. As of December 31, 2011, our property, plant and equipment, was $11,097,390, with an increase of $4,140,117 from $6,957,273 as of December 31, 2010. The increase is mainly attributed from the purchase of new PET-CT medical equipment. On the other hand, accounts receivable declined because the payment for the new medical equipment is in lieu of accounts receivable due from Tangdu Hospital. Our business operates entirely in Chinese Renminbi, but we report our results in our SEC filings in U.S. Dollars.The conversion of our accounts from RMB to Dollars results in translation adjustments.While our net income is added to the retained earnings on our balance sheet; the translation adjustments are added to a line item on our balance sheet labeled “other comprehensive income,” since it is more reflective of changes in the relative values of U.S. and Chinese currencies than of the success of our business. Liquidityand Capital Resources Net Cash Provided By Operating Activities. For the fiscal year ended December 31, 2011, net cash provided by operating activities was $480,961, which consisted primarily of net income of $2,057,347, depreciation of $844,305, loss on disposal of plant and equipment of $9,941, a decrease in inventories and prepayments and other current assets of $31,179 and $200,624, respectively, an increase in accounts payable and income tax payable of $15,085 and $6,670, respectively, and net-off by recovery from allowance for doubtful accounts, uncollectible accounts and inventory allowance in aggregate of $221,209, an increase in accounts receivable of $2,305,637 (in which $3,098,661 was in lieu of the purchase of new medical equipment), and a decrease in other payables and accrued liabilities of $157,334. For the fiscal year ended December 31, 2010, net cash provided by operating activities was $2,442,542, which consisted primarily of net income of $2,536,334, depreciation of $773,398, a decrease in inventories of $23,461, an increase in income tax payable of $13,003 and net-off by recovery from allowance for doubtful accounts and inventory allowance in aggregate of $218,211, an increase in accounts receivable and prepayments and other current assets of $498,137 and $110,801, respectively and a decrease in accounts payable and other payables and accrued liabilities of $64,248 and $12,275, respectively. Net Cash Used in Investing Activities. For the fiscal year ended December 31, 2011, net cash used in investing activities was $303,344, which primarily attributable to proceeds from disposal of plant and equipment of $3,099 and payment on purchase of plant and equipment of $306,443. For the fiscal year ended December 31, 2010, net cash used in investing activities was $514,572, all of which was attributable to repayments from an unconsolidated affiliate of $255,947 and payment for purchase of plant and equipment of $770,519. Net Cash Used in Financing Activities. For the fiscal years ended December 31, 2011 and 2010, net cash used in financing activities was $31,829 and $1,690,426, respectively, all of which was attributable to repayment to a related party. 15 Non-Cash Investing Activities For the fiscal year ended December 31, 2011, a non-cash transaction of $3,098,661 incurred for the purchase of a set of PET-CT medical equipment. Working Capital Our working capital is $(1,184,773) as of December 31, 2011, compared to $674,622 as of December 31, 2010. The decree is mainly attributable to decrease in accrued liabilities and other payables as a result of the remaining payables of $1,259,386 for the purchase of new PET-CT medical equipment. Stockholder’s equity Stockholder’s equity increased from $6,961,268 as of December 31, 2010 to $9,206,787 as of December 31, 2011. In addition, our principal shareholder, Mr. Guo Li’an, made a loan to fund our operations. As of December 31, 2011, the balance of the loan was $521,790, which was unsecured, interest-free and repayable on demand. We have a 75% equity interest in Medicine but Medicine is no longer consolidated as it discontinued operations in 2007.We recovered $0 and $255,947 from this unconsolidated affiliate for the years ended December 31, 2011 and 2010, respectively. We have two business segments – the Cancer Diagnosis and Treatment Center at Tangdu Hospital and the biological separation medium and thebiological extraction business. We are dependent on the continued success of the operations at the cancer diagnostic and treatment business to continue our operations. In 2011, the cancer treatment business accounted for $3,721,276 or80% of our revenue and generated $1,752,390 of net income.The biological separation medium and extraction business generated $953,013 of revenue in 2011 as compared to $628,775 in 2010. In addition, as of December 31, 2011 and 2010, allowance for doubtful accounts receivable was $497,292 and $537,812, respectively.The inability to collect more outstanding receivables can aversely affect our operations.Tangdu Hospital accounted for all of the revenuesfrom the cancer diagnosis and treatment center and $441,144 of accounts receivable as of December 31, 2011. Liquidity Analysis December31, December31, Working Capital $ $ Stockholders’ Equity $ $ Total Liabilities $ $ Critical Accounting Policies and Estimates In preparing our financial statements we are required to formulate working policies regarding valuation of our assets and liabilities and to develop estimates of those values.In our preparation of the financial statements for 2011, there were no estimates made which were (a) subject to a high degree of uncertainty and (b) material to our results. We made no material changes to our critical accounting policies in connection with the preparation of financial statements for 2011. Impact of Accounting Pronouncements The Company has reviewed all recently issued, but not yet effective, accounting pronouncements and does not believe the future adoption of any such pronouncements may be expected to cause a material impact on its financial condition or the results of its operations. In December 2010, the Financial Accounting Standards Board (“FASB”) issued ASU No. 2010-28 regarding the goodwill impairment test for reporting units with zero or negative carrying amounts. The guidance clarifies the steps to be performed to determine whether goodwill has been impaired and addresses the steps for reporting units with zero or negative carrying amounts. This guidance is effective for fiscal years (and interim periods within such years) beginning after December 15, 2010. The adoption of this guidance had no impact on the Company’s consolidated financial statements. 16 In May 2011, the FASB issued ASU No. 2011-04 regarding fair value measurements and disclosures. This new guidance clarifies the application of existing fair value measurement guidance and revises certain measurement and disclosure requirements to achieve convergence with International Financial Reporting Standards. This guidance is effective for the first interim or annual period beginning after December 15, 2011. In the period of adoption, the Company will include the required disclosures in its filings and believes the adoption will have no impact on its consolidated financial statements. In June 2011, the FASB issued ASU No. 2011-05 regarding the presentation of comprehensive income. This new guidance amends the previous application of comprehensive income and the requirements regarding presentation in the financial statements. It requires the disclosure of the components of comprehensive income, which the Company currently discloses in other sections of its filings, to be presented as part of one statement of comprehensive income, or as a separate statement of comprehensive income following the statement of earnings. In December 2011, the FASB issued ASU No. 2011-12 which temporarily defers those changes in ASU No. 2011-05 that relate to the presentation of reclassification adjustments out of accumulated other comprehensive income. This guidance is effective for fiscal years (and interim periods within such years) beginning after December 15, 2011. The Company is currently evaluating the impact the adoption will have on its consolidated financial statements. In December 2011, the FASB issued ASU No. 2011-11 regarding disclosures about offsetting assets and liabilities. This new guidance requires an entity to disclose information about offsetting and related arrangements to enable users of its financial statements to understand the effect of those arrangements on its financial position. This guidance is effective for annual reporting periods beginning on or after January 1, 2013, and interim periods within those annual periods. The Company is currently evaluating the impact the adoption will have on its consolidated financial statements. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition or results of operations. Item 7A. Quantitative and Qualitative Disclosures About Market Risk Foreign Exchange Risk While our reporting currency is the US dollar, almost all of our consolidated revenues and consolidated costs and expenses are denominated in RMB. All of our assets are denominated in RMB except for some cash and cash equivalents and accounts receivables. As a result, we are exposed to foreign exchange risk as our revenues and results of operations may be affected by fluctuations in the exchange rate between US dollar and RMB. If the RMB depreciates against the US dollar, the value of our RMB revenues, earnings and assets as expressed in our US dollar financial statements will decline. We have not entered into any hedging transactions in an effort to reduce our exposure to foreign exchange risk. Inflation Inflationary factors such as increases in the costs of our products and overhead costs may adversely affect our operating results. Inflation in China has recently increased substantially. The inflation rate in China was reported at 4.1 percent in December 2011. These factors have led to the adoption by the Chinese government, of various corrective measures designed to restrict the availability of credit or regulate growth and contain inflation. Price inflation can affect our ability to maintain current levels of gross margin and selling and distribution, general and administrative expenses as a percentage of net revenues if we are unable to pass along raw material price increases to customers.Similarly, the cost of the ongoing construction of our new facility and the installation of our equipment may increase as a result of these recent inflationary trends, which are expected to continue in the near future.Accordingly, inflation in China may weaken our competitiveness domestically or in international markets. 17 Item 8. Financial Statements GFR PHARMACEUTICALS, INC. INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Page Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets F-3 Consolidated Statements of Operations F-4 Consolidated Statements of Cash Flows F-5 Consolidated Statements of Changes in Equity F-6 Notes to Consolidated Financial Statements F-7 – F-23 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders GFR Pharmaceuticals, Inc. We have audited the accompanying consolidated balance sheets of GFR Pharmaceuticals, Inc. and its subsidiaries (“the Company”) as of December 31, 2011 and 2010 and the related consolidated statements of operations, cash flows and changes in equity for the years ended December 31, 2011 and 2010. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2011 and 2010, and the results of its operations and its cash flows for the years ended December 31, 2011 and 2010, in conformity with accounting principles generally accepted in the United States of America. /s/ HKCMCPA Company Limited HKCMCPA Company Limited Certified Public Accountants Hong Kong, China March 22, 2012 Unit 602, 6/F., Hoseinee House, 69 Wyndham Street, Central, Hong Kong Tel: (852) 2573 2296 Fax: (852) 2384 2022 http://www.hkcmcpa.us F-2 GFR PHARMACEUTICALS, INC. CONSOLIDATED BALANCE SHEETS AS OF DECEMBER 31, 2 (Currency expressed in United States Dollars (“US$”), except for number of shares) As of December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories, net Prepayments and other current assets Operating lease prepaid, current portion Total current assets Property, plant and equipment, net Operating lease prepaid, non-current portion TOTAL ASSETS $ $ LIABILITIES AND EQUITY Current liabilities: Accounts payable $ $ Amount due to a related party Income tax payable Other payables and accrued liabilities Total current liabilities Long-term liabilities: Loss in excess of investment in an unconsolidated affiliate TOTAL LIABILITIES Commitments and contingencies Equity: GFR Pharmaceuticals, Inc. stockholders’ equity: Common stock, $0.001 par value; 100,000,000 shares authorized; 42,079,940 shares issued and outstanding, respectively Additional paid-in capital Accumulated other comprehensive income Statutory reserve Retained earnings Total GFR Pharmaceuticals, Inc. stockholders’ equity Non-controlling interest Total equity TOTAL LIABILITIES AND EQUITY $ $ See accompanying notes to consolidated financial statements. F-3 GFR PHARMACEUTICALS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2 (Currency expressed in United States Dollars (“US$”)) Years ended December 31, Revenues, net: Service revenue $ $ Product sales Total revenues, net Cost of revenue (inclusive of depreciation): Cost of service Cost of products Total cost of revenue Gross profit Operating expenses: Depreciation and amortization Recovery from uncollectible accounts ) ) General and administrative Total operating expenses Income from operations Other income: Interest income Recovery from an unconsolidated affiliate - Total other income Income before income taxes Income tax expense ) ) NET INCOME Less: net income attributable to non-controlling interest ) ) Net income attributable to GFR Pharmaceuticals, Inc. $ $ Net income per share – Basic and diluted $ $ Net income per share attributable to GFRP Pharmaceuticals, Inc. $ $ Weighted average common shares outstanding – Basic and diluted See accompanying notes to consolidated financial statements. F-4 GFR PHARMACEUTICALS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31, 2 (Currency expressed in United States Dollars (“US$”)) Years ended December 31, Cash flows from operating activities: Net income attributable to GFR Pharmaceuticals, Inc. $ $ Net income attributable to non-controlling interest Consolidated net income Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization Loss on disposal of plant and equipment - Recovery of allowance for doubtful accounts ) ) Recovery from uncollectible accounts ) - Recovery of inventory allowance ) ) Change in operating assets and liabilities: Accounts receivable ) ) Inventories Prepayments and other current assets ) Accounts payable ) Income tax payable Other payables and accrued liabilities ) ) Net cash provided by operating activities Cash flows from investing activities: Repayment from an unconsolidated affiliate - Proceeds from disposal of plant and equipment - Purchase of plant and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Repayment to a related party ) ) Net cash used in financing activities ) ) Effect on exchange rate change on cash and cash equivalents NET CHANGE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENT, BEGINNING OF YEAR CASH AND CASH EQUIVALENT, END OF YEAR $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for income taxes $ $ Cash paid for interest $
